Title: From George Washington to Lieutenant Colonel John Taylor, 10 August 1779
From: Washington, George
To: Taylor, John


        
          Sir
          Head Qrs West-point 10th August 1779
        
        I have been duly favored with your letter of the 6th inst.
        The plan you have laid for obtaining intelligence appears to be very well calculated for the end at present. I wish you to turn your inquiries as far as possible or practicable to the ascertaining the extent of the preparations which the enemy may be making to procure waggons—Whether the Inhabitants of Long Island—York Island—and Staten Island are called on for this purpose? and if the numbers demanded

or collected are great? I beg you may be particular on this head, and make me acquainted with the result as soon as acquired. your
        
          G.W.
        
      